Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 7/13/21, has been entered. Claims 1-14, 27 and 31-44 remain pending.

Claim Rejections - 35 USC § 112
In light of Applicant’s amendment the rejection of claims 1-9, 27 and 31-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Claims 9 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification does not provide sufficient details to enable a skilled in the art to make and use the invention because it does not adequately describe the following:
Claims 9 and 38 limitations, directed to monitoring/comparing the second slot with “a different number of physical downlink control channel candidates than in the first slot” and “a different aggregation level of physical downlink control channel candidates than in the first slot” when the “the first slot and the second slot are the same slot”, are not described in the specification, as filed.
The specification does not provide enough details about the structure and operation of the elements associated with the above identified claimed features to enable one skilled in the art to make and use the invention without undue experimentation.
Claims 9 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 38 limitations, directed to “the first slot and the second slot are the same slot” are unclear, because they directly contradict the limitations of the corresponding parent claims, directed to the second slot, which comprises “a different number of physical downlink control channel candidates than in the first slot” or “a different aggregation level of physical downlink control channel candidates than in the first slot”. When the two slots are the same, any comparison/monitoring the differences between two slots is impossible.


 
Claim Rejections - 35 USC § 102
Claims 1-14, 27 and 31-44 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Nakashima (US Pub 2020/0236699).
Regarding claims 1, 10, 27 and 39, Nakashima teaches a method and a device for wireless communication (initializing communication between the UE1 and the base station 3, shown on Fig. 12 and described on [0147]-[0149]), comprising: 
monitoring, by a user equipment (UE), an initial set of physical downlink control channel candidates in a first slot (the UE monitors the PDCCH set of candidates, shown as step 5102 and described on [0154]-[0164], wherein the PDCCH set of candidates is configured in a slot, as described on [0100] and/or [0155]);

wherein the decoded physical downlink control channel candidate comprises the indication of the adjusted set of physical downlink control channel candidates (the PDCCH comprises the indication of the control resources set, which includes aggregation levels and candidates, as described on [0155]-[0161], and used by the base station for notifications of the changes to the UE, as described on [0163], which are decoded, as described on [0129]); and
monitoring, by the UE in the second slot, the adjusted set of physical downlink control channel candidates (the UE monitors the adjusted/modified PDCCH candidate sets in the second time period/slot Y, identified as the “dedicated” control resources, as described on [00173] and [0174]), 
wherein the adjusted set of physical downlink control channel candidates to monitor in the second slot (indicated as slot Y, shown on Fig. 13b and described on [0174]) comprises at least one of:
a different number of physical downlink control channel candidates than in the first slot (the modified/adjusted slot Y has different number of the dedicated PDCCH candidates, 6, than the initial/original slot X, which has 16, as shown on Fig. 13a and Fig. 13b, wherein the number of  
a different aggregation level of physical downlink control channel candidates than in the first slot (the modified/adjusted slot Y has different aggregation levels of the dedicated PDCCH candidates, 4 and 8, than the initial/original slot X, which has, 1 and 2, as shown on Fig. 13a and Fig. 13b).
In addition, regarding claim 10, Nakashima teaches the base station 3, shown on Fig 12 and performing all steps corresponding to the UE, as described above.
In addition, regarding claims 27 and 39, Nakashima teaches the UE or the base station comprising a CPU and a memory, as described on [0188].
Regarding claims 2, 11, 31 and 40, Nakashima teaches using the PDCCH to transmit DCI, which comprises grants for the uplink or downlink allocations of the resources, as described on [0057] and [0058] or in-depth on [0086]-[0099].
Regarding claims 3, 4, 14, 32, 33 and 43, Nakashima teaches using a symbol in the PDCCH to identify the type of the search space and a number of the PDCCH candidates using the DCI message, as described on [0099] and [0100].
Regarding claims 5, 6, 12, 34, 35 and 41, Nakashima teaches the adjusted number of the PDCCH candidate with the decreased number from 16 to 6, which are based on the RRC signaling, as shown on Fig. 13a and 13b and described on [0174].
Regarding claims 7, 8, 13, 36, 37 and 42, Nakashima teaches the adjustment of the PDCCH candidate sets, comprising the change of the aggregation levels, which are based on the RRC signaling, as shown on Fig. 13a and 13b and described on [0174].
Regarding claims 9 and 38 (as best understood), Nakashima teaches scheduling the downlink and uplink grunt in the same slot, as described on [0054]-[0058].
Regarding claim 44, Nakashima teaches using consecutive time slots, as the control resource set #0, shown on Fig. 4 and described on {0081]-[0084], comprises the continuous resources, including slots. 


Response to Arguments
Applicant's arguments filed 7/13/21 have been fully considered but they are not persuasive.

On pages 15-18 of the Response, Applicant argues that claims 1, 10 and 27 are allowable over Nakashima, because Nakashima does not teach the decoded PDCCH candidate comprises the indication of the adjusted set of PDCCH candidates.
Examiner respectfully disagrees.
Nakashima clearly teaches the PDCCH, which comprises the indication of a control resources set, which includes aggregation levels and candidates, as described on [0155]-[0161], and used by the base station for notifications of changes to the UE, as described on [0163], which is decoded, as described on [0129], wherein the UE monitors the control resource set, as described on [0166], and receives the contention resolution message 5104 indicating the adjustment of the PDCCH candidates for the UE monitoring, as described on [0169]-[0173], wherein the initial decoded PDCCH candidates at Subframe/slot X are adapted for the Subframe/slot Y, as shown on Fig. 13 and described on [0174]-[0177].

On pages 18 and 19 of the Response, Applicant argues that claim 9 is allowable.
Examiner respectfully disagrees.
Claim 9 was rejected as the unclear claim in the current Office Action. See the rejection above for details.
Claims 9 and 38 are rejected according to the Nakashima teaching, directed to scheduling the downlink and uplink grunt in the same slot, as described on [0054]-[0058], as the claims limitations were interpreted as the single search place, as disclosed on [0092].





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461



/DMITRY LEVITAN/Primary Examiner, Art Unit 2461